Yeager, J.,
dissenting.
I feel that I must dissent from the majority opinion in this case. I do not disagree with the principles of law set forth in the opinion as abstract principles of law but I earnestly insist that they have only remote application to the gist of the controversy which is presented here for determination.
From a reading of the majority opinion it is clear that the majority have, mistakenly concluded that form of proof of death is the basic matter for consideration in this case. If that were true I would not hesitate to agree with the majority but it requires only superficial examination of the record to disclose that this is not true.
I agree with the majority that the term, due proof of death, as used in a policy of life insurance does not *479require any particular form of proof, but that is not the question here. The question here is that of whether or not there was in fact, in substance, due proof of death.
I submit that under the decisions cited and the texts quoted from in the majority opinion the conclusions of the majority on the matter truly involved in this case do not find support. The exact opposite is true.
The following, the majority say directly, was sufficient in form as due proof of death and they say indirectly that it was sufficient in substance and in fact: “This letter will inform you of the death of Capt. James F. O’Neil, while in military service in Italy, November 4th.”
They rest the sufficiency of this communication as due proof of death on a quotation from 29 Am. Jur., § 1120, p. 840, a quotation from a note from 109 A. L. R. 826, and three Nebraska cases. The authenticity of the quotations may not be questioned and neither may the fact that the Nebraska cases support the quoted statements be questioned but they do not sustain the sufficiency of the quoted communication as due proof of death.
The quotation from 29 Am. Jur., § 1120, p. 840, is but an excerpt from a' paragraph which read as a whole makes clear that the communication is insufficient in substance as due proof of death. . The quoted portion of the paragraph contains enough in itself to indicate insufficiency. The quotation points out that the proof must be adequate to enable the insurer to consider its rights and liabilities. I ask, how on the basis of the meagre information contained in the communication the insurer in this case can consider its rights and liabilities?
In the same paragraph and in the sentence following the one quoted appears the following: “ * * * if it operates to bring the attention of the insurer to the Iqss, sets forth the essential facts upon which the liability of the insurer depends, and appears credible, it is sufficient; * * * .” I submit that the communication calls *480attention of the insurer to the loss, but it fails to. set forth essential facts upon which the liability of the insurer depends.
In the next paragraph of the section from which the quotation in the majority opinion is taken, due and satisfactory proof is defined as follows: “For proofs to be due or satisfactory, they should be such as to make out a prima facie case against the insurer, but they need not be of a higher grade than would be sufficient to establish a claim on the policy in court, nor need the information furnished be that of an eyewitness; any form of information which is substantial and trustworthy enough to enable the insurer to form-an intelligent estimate of its rights is sufficient.”
Would anyone suggest that the communication which it is asserted in the majority opinion is due proof of death be such as would make out a prima facie case against the insurer herein? Coming from the lips of its author it would not even be admissible in a court of law or equity for any purpose or in any event.
With the quoted note from 109 A. L. R. 826 I find no fault, but I insist that it supports the contention of this dissent and not the position taken in the majority opinion. The note calls for a statement of facts reasonably verified which if instead of being presented as proof of death under an insurance policy it were presented in court it would prima facie require payment of a claim.
Coming now to the Nebraska cases referred to in' the opinion it may be said that none of them support the majority opinion beyond the declaration thereof that it is not necessary that due proof of death shall partake of any particular form. On the other hand the case of Wray v. Equitable Life Assurance Society, 129 Neb. 703, 262 N. W. 833, fully supports the contention of this dissent. Reasonably interpreted the opinion announces that the proof must be sufficient in statement of fact so that if it were presented to a court instead *481of as proof of loss under an insurance policy it would make a prima facie case.
The cases of Schollman v. Prudential Ins. Co., 130 Neb. 662, 266 N. W. 75, and McAndrews v. Prudential Ins. Co., 132 Neb. 332, 271 N. W. 857, reiterate the rule in this respect laid down in Wray v. Equitable Life Assurance Society, supra.
In my opinion the majority have confused “proof” with “notice,” and “form” with “substance.” This ought not to be so. The terms should be allowed to retain that separate significance and recognition which has been theirs traditionally in law, literature, and lexicology.
The design of this dissent is not to aid in defeating the plaintiff of a right of recovery under the insurance policy which is the basis of this action. . The position taken herein would not have that effect. It would only require that she supply the insurer with the facts necessary to permit it to intelligently and expeditiously act upon her claim. This requirement, in my opinion, is legal, contractual, and reasonable.